DETAILED ACTION
This Office action is in response to Amendment filed on 08/02/2021.  Claims 1 ,5 10, 11, 23, and 24 were pending with claims 4-6 amended and claims 19-22 canceled.  Claims 1-18, 23, and 24 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 07/02/2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with Aaron J. Capron (Reg. Num: 56170) on 08/05/2021.


AMENDMENTS TO THE CLAIMS:
1. (Currently Amended) A method comprising:
adding a second set of one or more servers to a first set of servers of a consensus system to form an expanded set of servers, wherein a first server of the first set of servers is a master server;
performing a capacity-expanding operation on one of the second set of one or more servers,
wherein the capacity-expanding operation comprises:
pausing a service process related to distributed services,
updating configuration information of the first set of servers in response to the second set of one or more servers being added, and
resuming the service process and initiating master server election for the expanded set of servers, wherein in response to the service process of the first server having been paused, a second server of the expanded set of servers is elected as the master server, the rest of the expanded set of servers are considered as slave servers;
performing the capacity-expanding operation sequentially on each of the slave servers based on a ranked order, and subsequently, after performing the capacity-expanding operation sequentially on each of the slave servers based on the ranked order, performing the capacity-expanding operation on the first server; and
performing the capacity-expanding operation on the second set of one or more servers that have not been subjected to the capacity-expanding operation after completion of the capacity-expanding operation for the first set of servers.


adding a second set of one or more servers to a first set of servers of a consensus system to form an expanded set of servers, wherein a first server of the first set of servers is a master server;
performing a capacity-expanding operation on one of the second set of one or more servers,
wherein the capacity-expanding operation comprises:
pausing a service process related to distributed services,
updating configuration information of the first set of servers in response to the second set of one or more servers being added, and
resuming the service process and initiating master server election for the expanded set of servers, wherein in response to the service process of the first server having been paused, a second server of the expanded set of servers is elected as the master server, the rest of the expanded set of servers are considered as slave servers;
performing the capacity-expanding operation sequentially on each of the slave servers based on a ranked order, and subsequently, after performing the capacity-expanding operation sequentially on each of the slave servers based on the ranked order, performing the capacity-expanding operation on the first server; and
performing the capacity-expanding operation on the second set of one or more servers that have not been subjected to the capacity-expanding operation after completion of the capacity-expanding operation for the first set of servers. 


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach neither singly nor in combination, the claimed limitations of “wherein the capacity-expanding operation comprises: pausing a service process related to distributed services, updating configuration information of the first set of servers in response to the second set of one or more servers being added, and resuming the service process and initiating master server election for the expanded set of servers, wherein in response to the service process of the first server having been paused, a second server of the expanded set of servers is elected as the master server, the rest of the expanded set of servers are considered as slave servers; performing the capacity-expanding operation sequentially on each of the slave servers based on a ranked order, and subsequently, after performing the capacity-expanding operation sequentially on each of the slave servers based on the ranked order, performing the capacity-expanding operation on the first server; and performing the capacity-expanding operation on the second set of one or more servers that have not been subjected to the capacity-expanding operation after completion of the capacity-expanding operation for the first set of servers” as stated in claim 1 (and similarly in claims 10 and 23).  These limitations, in conjunction with other limitations in the independent claim, are not specifically disclosed or remotely suggested in the prior art of record.  A review of claims 1-18, 23, and 24 indicated that claims 1-18, 23, and 24 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J. Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIL H. LEE/
Primary Patent Examiner, Art Unit 2446